                    Case 19-11240-LSS           Doc 215       Filed 06/26/19        Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :

                 NOTICE OF SALE, BIDDING PROCEDURES, AUCTION,
              SALE HEARING AND OTHER DEADLINES RELATED THERETO

 PLEASE TAKE NOTICE OF THE FOLLOWING:

          On June 6, 2019, FTD Companies, Inc. and its debtor affiliates as debtors and debtors in
 possession (collectively, the "Debtors") in the above-captioned chapter 11 cases (the "Chapter 11
 Cases") filed with the United States Bankruptcy Court for the District of Delaware (the "Court")
 a motion [Docket No. 82] (the "Motion") seeking entry of (a) an order (the "Bidding Procedures
 Order") (i) approving bidding procedures (the "Bidding Procedures")2 to be used in connection
 with one or more sales (each, a "Sale Transaction") of substantially all of the Debtors' assets
 (the "Assets"); (ii) authorizing the Debtors to enter into one or more asset purchase agreements
 with one or more "stalking horse" bidders (each such agreement, a "Stalking Horse Agreement"
 and, each such bidder, a "Stalking Horse Bidder," and the bid of any such Stalking Horse Bidder,
 a "Stalking Horse Bid") and to provide certain bidding protections, including an expense
 reimbursement and a break-up fee, to any Stalking Horse Bidder in connection therewith;
 (iii) scheduling an auction of the Assets (the "Auction") and a final hearing to consider approval
 of any proposed Sale Transactions (the "Sale Hearing"); (iv) approving the form and manner of
 notice of the Bidding Procedures, the Auction and the Sale Hearing; (v) approving procedures
 for the assumption and assignment of executory contracts and unexpired leases (collectively, the
 "Contracts") in connection with any Sale Transaction; (vi) approving the form and manner of
 notice to each relevant non-debtor counterparty to a Contract of the Debtors' calculation of the

 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
          Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
          Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
          Drive, Downers Grove, IL 60515.
 2
          Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in
          the Motion or the Bidding Procedures, as applicable. Any summary of the Bidding Procedures or the
          Bidding Procedures Order (or any provision thereof) contained herein is qualified in its entirety by the
          actual terms and conditions thereof. To the extent that there is any inconsistency between any summary in
          this Sale Notice and the terms and conditions of either of the Bidding Procedures or the Bidding Procedures
          Order, the actual terms and conditions in those documents shall control.




 RLF1 21469076v.1
                   Case 19-11240-LSS        Doc 215      Filed 06/26/19   Page 2 of 7



amount necessary to cure any defaults under an applicable Contract and certain other information
regarding the potential assumption and assignment of Contracts in connection with a Sale
Transaction; and (vii) granting related relief; and (b) one or more orders (each, a "Sale Order")
(i) authorizing one or more Sale Transactions for a sale of the Assets free and clear of all liens,
claims, interests and encumbrances, except certain permitted encumbrances as determined by the
Debtors and any Successful Bidder (as defined below) for the applicable Assets, with liens to
attach to the proceeds of the applicable Sale Transaction; (ii) authorizing the assumption and
assignment of certain Contracts in connection with approved Sale Transactions; and (iii) granting
related relief.

         On June 25, 2019, the Court entered the Bidding Procedures Order [Docket No. 201].

                                         ASSETS FOR SALE

         The Debtors are seeking to sell substantially all of their Assets, including the following:

         A.        The FTD Assets

                      FTD.com, the business unit held by Debtor FTD.COM Inc. ("FTD.com"); and

                      the florist business segment held by Debtor Florists' Transworld Delivery, Inc.
                       (together with FTD.com, the "FTD Assets").

         B.        The Provide Businesses

                      the Restructured ProFlowers Business (as defined in the Motion) which is
                       operated by Debtor Provide Commerce LLC ("Provide Commerce");

                      the Gourmet Foods business (including Shari's Berries) ("Gourmet Foods"),
                       which is operated by Provide Commerce; and

                      the Personal Creations business (including Gifts.com) ("Personal Creations"
                       and, together with the Restructured ProFlowers Business and Gourmet Foods,
                       the "Provide Businesses"), which is operated by Debtor Provide Creations,
                       Inc.

       Interested parties may bid on all or any combination of the Assets, subject to the
conditions set forth in the Bidding Procedures.

       Any party interested in submitting a bid for any of the FTD Assets should contact the
Debtors' investment banker for the FTD Sale Process, Moelis & Company LLC, 300 North
LaSalle, Suite 5300, Chicago, Illinois 6054 10022 (Attn: Ken Viellieu
(Ken.Viellieu@moelis.com) and Steve Bloom (Steve.Bloom@moelis.com)).

       Any party interested in submitting a bid for any of the Provide Businesses should contact
the Debtors' investment banker for the Provide Sale Process, Piper Jaffray & Co., at the
following addresses: (i) 2321 Rosecrans Avenue, Suite 3200, El Segundo, California 90245

                                                   -2-
RLF1 21469076v.1
                   Case 19-11240-LSS   Doc 215       Filed 06/26/19   Page 3 of 7



(Attn: Teri Stratton (Teri.L.Stratton@pjc.com)) and (ii) 444 West Lake Street, 33rd Floor,
Chicago, Illinois 60606 (Attn: Jean Hosty (Jean.E.Hosty@pjc.com)).

                             STALKING HORSE AGREEMENTS

       On June 19, 2019, the Debtors entered into an asset purchase agreement with Gateway
Mercury Holdings, LLC ("Gateway"), for the sale of the FTD Assets and the Restructured
ProFlowers Business for an aggregate purchase price of approximately $95 million (the
"Gateway Stalking Horse Agreement"). On June 24, 2019, the Debtors filed with the Court the
Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to Provide Bidding
Protections in Accordance with the Bidding Procedures and the Gateway Stalking Horse
Agreement and (II) Granting Related Relief [Docket No. 185] (the "Gateway Stalking Horse
Motion"), pursuant to which the Debtors seek authority to provide Gateway with certain standard
bidding protections, including an expense reimbursement in an amount not to exceed $1.5
million and a break-up fee of $2.14 million, which, when taken together, equal approximately
4.2% of the gross cash proceeds the Debtors expect to realize upon a closing of the Gateway Sale
Transaction.

        On June 23, 2019, the Debtors entered into an asset purchase agreement with each of
(i) Farids & Co. LLC ("Farids") for the sale of the Gourmet Foods business (including Shari's
Berries) for an aggregate purchase price of approximately $6 million (the "Farids Stalking Horse
Agreement") and (ii) PlanetArt LLC ("PlanetArt") for the sale of the Personal Creations business
(including Gifts.com) for an aggregate purchase price of approximately $18.1 million (the
"PlanetArt Stalking Horse Agreement”).

        On June 24, 2019, the Debtors filed with the Court (i) the Motion of the Debtors for Entry
of an Order (I) Authorizing the Debtors to Provide Bidding Protections in Accordance with the
Bidding Procedures and the Farids Stalking Horse Agreement and (II) Granting Related Relief
[Docket No. 186] (the "Farids Stalking Horse Motion"), pursuant to which the Debtors seek
authority to provide Farids with certain standard bidding protections, including an expense
reimbursement in an amount not to exceed $125,000 and a break-up fee of $137,500, which,
when taken together, equal approximately 4.4% of the purchase price; and (ii) the Motion of the
Debtors for Entry of an Order (I) Authorizing the Debtors to Provide Bidding Protections in
Accordance with the Bidding Procedures and the PlanetArt Stalking Horse Agreement and (II)
Granting Related Relief [Docket No. 187] (the "PlanetArt Stalking Horse Motion" and, together
with the Gateway Stalking Horse Motion and the Farids Stalking Horse Motion, the "Stalking
Horse Motions"), pursuant to which the Debtors seek authority to provide PlanetArt with certain
standard bidding protections, including an expense reimbursement in an amount not to exceed
$181,000 and a break-up fee of $543,000, which, when taken together, equal approximately 4%
of the purchase price.

       A hearing to consider the relief requested in the Stalking Horse Motions is scheduled to
be held before the Court on July 2, 2019. Subject to the Court's entry of an order granting each
of the Gateway Stalking Horse Motion, the Farids Stalking Horse Motion and the PlanetArt
Stalking Horse Motion, respectively, (i) each of the (A) the Gateway bid for the FTD Assets and
the Restructured ProFlowers Business, as reflected in the Gateway Stalking Horse Agreement,
(B) Farid's bid for Gourmet Foods, as reflected in the Farids Stalking Horse Agreement and

                                               -3-
RLF1 21469076v.1
                   Case 19-11240-LSS   Doc 215       Filed 06/26/19   Page 4 of 7



(C) PlanetArt's bid for Personal Creations, as reflected in the PlanetArt Stalking Horse
Agreement, is a "Stalking Horse Bid," as such term is used in the Bidding Procedures; (ii) each
of the Gateway Stalking Horse Agreement, the Farids Stalking Horse Agreement and the
PlanetArt Stalking Horse Agreement is a "Stalking Horse Agreement," as such term is used in
the Bidding Procedures; and (iii) each of Gateway, Farids and PlanetArt is a "Stalking Horse
Bidder," as such term is used in the Bidding Procedures.

                                  KEY DATES AND DEADLINES

         A.        Bid Deadline

        Any Prospective Bidder that intends to participate in the Auction must submit in writing
to the Bid Notice Parties (as defined in Section X.A of the Bidding Procedures) a Qualified Bid
(as defined in Section VI.C of the Bidding Procedures) on or before July 15, 2019, at 4:00 p.m.
(prevailing Eastern Time) (the "Bid Deadline"). The Debtors may extend the Bid Deadline for
all or certain Prospective Bidders in a manner consistent with the terms of the Bidding
Procedures.

      The Qualified Bid requirements are set forth in Sections IV, V and VI of the Bidding
Procedures.

         B.        Auction

       If the Debtors receive more than one Qualified Bid for an Asset, the Debtors will conduct
an Auction for such Asset. With respect to Assets for which the Debtors receive only one
Qualified Bid by the Bid Deadline, the Debtors may determine to consummate a Sale
Transaction with the applicable Qualified Bidder or include such Assets in the Auction;
provided, that, if a Stalking Horse Bid is the only Qualified Bid received in respect of Stalking
Horse Assets (as defined in Section VI.A.4 of the Bidding Procedures), the Debtors will not
conduct an Auction for such Stalking Horse Assets and will seek approval of any such Stalking
Horse Bid at an applicable Sale Hearing.

       Prior to the Auction, the Debtors will make a determination regarding the Assets and/or
combinations of Assets for which the Debtors will conduct an Auction (each such Asset or group
of Assets, an "Auction Package"). The Debtors may determine to include an individual Asset in
more than one Auction Package.

        The Auction, if required, will be conducted on July 22, 2019, at 10:00 a.m. (prevailing
Central Time), at the offices of Jones Day, 77 West Wacker, Chicago, Illinois 60601, or at such
other time and location as designated by the Debtors, in accordance with the Bidding Procedures.

       One day after the conclusion of the Auction, the Debtors will file with the Court, serve on
the Sale Notice Parties (as defined in Section X.B of the Bidding Procedures) and cause to be
published on the website maintained by Omni Management Group, Inc., the Debtors' claims and
noticing agent in these Chapter 11 Cases, located at www.omnimgt.com/FTD (the "Omni
Website"), a notice setting forth the results of the Auction (the "Notice of Auction Results"),
which will (i) identify the bidder that submitted the highest or best bid for each Auction Package


                                               -4-
RLF1 21469076v.1
                   Case 19-11240-LSS      Doc 215       Filed 06/26/19   Page 5 of 7



(each such bidder, a "Successful Bidder" and, each such bid, a "Successful Bid"); (ii) identify the
bidder that submitted the next highest or next best bid after the Successful Bid for each Auction
Package (each such bidder, a "Backup Bidder" and, each such bid, a "Backup Bid"); (iii) include
a copy of each Successful Bid and each Backup Bid or a summary of the material terms of such
bids, including any assumption and assignment of Contracts contemplated thereby; and (iv) set
forth the Supplemental Sale Objection Deadline (as defined below) and the date, time and
location of the Sale Hearing and any other relevant dates or other information necessary to
reasonably apprise parties in interest of the outcome of the Auction.

         C.        Objection Deadlines

              1. Sale Objection Deadline. Objections to a sale of the Assets, including (a) any
                 objection to a sale of the Assets free and clear of all liens, claims, interests and
                 encumbrances pursuant to section 363(f) of the Bankruptcy Code and (b) entry of
                 any Sale Order must (i) be in writing and state, with specificity, the legal and
                 factual bases thereof and include any appropriate documentation in support
                 thereof; and (ii) be filed with the Court and served on the Objection Notice Parties
                 (as defined in Section X.D of the Bidding Procedures) by no later than July 16,
                 2019, at 4:00 p.m. (prevailing Eastern Time).

              2. Supplemental Sale Objection Deadline. Following service of the Notice of
                 Auction Results, parties may object to the particular terms of a proposed Sale
                 Transaction in a Successful Bid. Any Supplemental Objection must (a) be in
                 writing and state, with specificity, the legal and factual bases thereof and include
                 any appropriate documentation in support thereof; and (b) be filed with the Court
                 and served on the Objection Notice Parties by no later than the later of (i) July
                 26, 2019, at 4:00 p.m. (prevailing Eastern Time) and (ii) three business days
                 prior to the Sale Hearing (the "Supplemental Sale Objection Deadline").

         D.        Sale Hearing

       The Sale Hearing shall take place on July 31, 2019, at 11:00 a.m. (prevailing Eastern
Time) before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, in the
United States Bankruptcy Court for the District of Delaware, located at 824 N. Market Street,
Wilmington, Delaware 19801.

              RESERVATION OF RIGHTS TO MODIFY BIDDING PROCEDURES

       The Debtors reserve the right to, in their reasonable business judgment, in a manner
consistent with their fiduciary duties and applicable law, and after consulting with the
Consultation Parties (as defined in Section XI of the Bidding Procedures), modify the Bidding
Procedures, including to, among other things, extend or waive deadlines or other terms and
conditions set forth therein; adopt new rules and procedures for conducting the bidding and
Auction process so long as any such modifications are disclosed to all Prospective Bidders and
Qualified Bidders, as applicable; if applicable, provide reasonable accommodations to a Stalking
Horse Bidder; or otherwise modify the Bidding Procedures to further promote competitive
bidding for and maximizing the of value of the Assets, in each case, to the extent not materially


                                                  -5-
RLF1 21469076v.1
                   Case 19-11240-LSS   Doc 215    Filed 06/26/19   Page 6 of 7



inconsistent with the Bidding Procedures, the Bidding Procedures Order or any applicable
Stalking Horse Agreement.

                               ADDITIONAL INFORMATION

       Copies of the Motion, the Bidding Procedures Order, the Bidding Procedures and the
Stalking Horse Motions may be obtained free of charge by visiting the Omni Website.

FAILURE TO ABIDE BY THE BIDDING PROCEDURES, THE BIDDING
PROCEDURES ORDER OR ANY OTHER APPLICABLE ORDER OF THE COURT
ENTERED IN THESE CHAPTER 11 CASES MAY RESULT IN THE REJECTION OF
YOUR BID AND YOUR DISQUALIFICATION FROM PARTICIPATING IN THE
BIDDING FOR AND AUCTION OF ANY OF THE DEBTORS' ASSETS.

THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
OBJECTION IN ACCORDANCE WITH THE BIDDING PROCEDURES ORDER,
INCLUDING THE FAILURE TO FILE ANY SUCH OBJECTION BY THE
APPLICABLE OBJECTION DEADLINE, SHALL FOREVER BAR SUCH PERSON OR
ENTITY FROM ASSERTING, AT THE SALE HEARING OR THEREAFTER, ANY
SUCH OBJECTION TO THE RELIEF REQUESTED IN THE MOTION, THE
CONSUMMATION OF ANY APPLICABLE SALE TRANSACTION, INCLUDING THE
SALE OF ANY ASSETS TO A SUCCESSFUL BIDDER FREE AND CLEAR OF LIENS,
CLAIMS, INTERESTS AND ENCUMBRANCES PURSUANT TO SECTION 363(f) OF
THE BANKRUPTCY CODE OR THE TERMS OF ANY STALKING HORSE
AGREEMENT OR OTHER ASSET PURCHASE AGREEMENT EXECUTED BY THE
DEBTORS.




                                            -6-
RLF1 21469076v.1
                   Case 19-11240-LSS   Doc 215    Filed 06/26/19   Page 7 of 7



Dated: June 26 , 2019
       Wilmington, Delaware               /s/ Brett M. Haywood
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square, 920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Email: defranceschi@rlf.com
                                                 heath@rlf.com
                                                 haywood@rlf.com
                                                 kenney@rlf.com

                                                  -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Timothy W. Hoffmann (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Email: thoffmann@jonesday.com

                                          Danielle D. Donovan (admitted pro hac vice)
                                          JONES DAY
                                          1420 Peachtree Street, N.E., Suite 800
                                          Atlanta, Georgia 30309
                                          Telephone: (404) 521-3939
                                          Email: ddonovan@jonesday.com

                                          PROPOSED ATTORNEYS FOR DEBTORS
                                          AND DEBTORS IN POSSESSION




                                            -7-
RLF1 21469076v.1
